Opinion issued December 9, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01007-CV
———————————
IN RE Edward RAY Newsome, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

MEMORANDUM OPINION[1]
Relator, Edward
Ray Newsome, has filed a pro se petition for writ of mandamus, seeking leave to
take numerous actions in the underlying case, including leave to file for (1)
enforcement of a judgment, (2) a “stay and bond” under rule 24 of the Texas
Rules of Appellate Procedure, (3) transfer of his appeals to the federal
courts, and (4) expedited consideration of his appeals.  
We deny the petition for
writ of mandamus.  
PER CURIAM
 
Panel
consists of Justices Keyes, Higley, and Bland.
 




[1]
          The underlying case is Newsome v. Walgreen Drug Store, No.
1995-25994 in the 189th District Court of Harris County, Texas, the Honorable
Bill Burke presiding.